Citation Nr: 1620829	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for residuals of a hip bone or pelvis fracture (hereinafter "bilateral hip disability"), and, if so, whether service connection is warranted. 


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 
INTRODUCTION

The Veteran, who is the appellant, had active service from February 1982 to June 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Waco, Texas, which reopened and denied service connection for a bilateral hip disability.  The Veteran testified from Waco, Texas, at a January 2016 Board Videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for a bilateral hip disability of arthritis/ degenerative joint disease, finding no evidence of record linking any hip disability to service.  

2.  The Veteran did not file a timely notice of disagreement (NOD) following the March 2004 decision, and no new and material evidence was received during the one year appeal period following the decision.

3.  New evidence received since the March 2004 rating decision relates to an unestablished fact of a causal relationship between the current bilateral hip disability of degenerative joint disease and service.  

4.  The Veteran has a current bilateral hip disability of degenerative joint disease. 

5.  The Veteran sustained a hip injury in service after jumping from a truck.  

6.  Symptoms of the current degenerative joint disease have been continuous since service.  

CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for a bilateral hip disability became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the March 2004 rating decision is new and material to reopen service connection for a bilateral hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 
3.159 (2015).  The Board is reopening and granting service connection for a bilateral hip disability, constituting a full grant of the benefits sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Reopening Service Connection for Bilateral Hip Disability

When a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b) (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.
Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In a March 2004 rating decision, the RO denied service connection for a bilateral hip disability diagnosed as arthritis (degenerative joint disease) based on a lack of evidence of record linking any hip disability to service (no nexus).  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the March 2004 rating decision denying service connection for a bilateral hip disability became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the March 2004 rating decision, VA has received a July 2010 statement from the Veteran's mother, who advanced that since service separation she has witnessed the Veteran walk with a limp due to an in-service hip stress fracture sustained after jumping from a truck.  The mother wrote that the Veteran is in constant pain and uses a cane due to symptoms of a bilateral hip disability.  VA has also received various private treatment records demonstrating post-service treatment for chronic bilateral hip pain attributed to service by the Veteran.  See November 2010 private treatment record.  Such evidence could reasonably substantiate a claim of service connection for a hip disability because the evidence of continuous post-service symptoms pertains to the element of nexus to service, relating to a reasonable possibility of substantiating the claim.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection a bilateral hip disability.  38 C.F.R. § 3.156(a).  

Service Connection for Bilateral Hip Disability

As noted above, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims' (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has been diagnosed with degenerative joint disease, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply to the claim.  

For a chronic disease such as degenerative joint disease, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases such as arthritis (degenerative joint disease) based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran essentially contends developing a bilateral hip disability from sustaining an in-service injury, and that symptoms of a bilateral hip disability have continued since service separation.  Specifically, at the January 2016 Board hearing, the Veteran testified as to sustaining an in-service hip stress fracture after jumping from a truck, falling approximately four to five feet, and has had symptoms of a bilateral hip disability since service.   See January 2016 Board hearing.  The July 2003 claim reflects the Veteran wrote that a bilateral hip disability began during service, and that symptoms of an in-service stress fracture have continued to the present, aggravated by long periods of standing.  
     
Initially, the Board finds that the Veteran is currently diagnosed with a bilateral hip disability.  Specifically, the report from the January 2004 VA examination reflects that the Veteran has been diagnosed with degenerative joint disease of the hips.  Private treatment records also reflect various complaints of chronic bilateral hip pain.     

Next, the Board finds that the Veteran sustained a bilateral hip injury during service after jumping from a truck.  As detailed above, the Veteran testified as to sustaining an in-service stress fracture after jumping from a truck in 1982.  See January 2016 Board hearing; see also July 2003 claim.  The Veteran is competent to report an 
in-service fracture.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The evidence of record reflects that the Veteran has consistently attributed the bilateral hip disability diagnosis to this in-service injury.  Significantly, a service treatment record from June 1982 reflects a stress fracture, and various service treatment records from 1982 reflect treatment for a bilateral stress fracture of the pubic rami.  For these reasons, the Board finds that the Veteran sustained a hip injury in service. 
 
The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hip disability have been continuous since service.  As stated above, the July 2003 claim reflects the Veteran wrote that a bilateral hip disability began during service, and that symptoms of in-service fracture have continued to the present, aggravated by long periods of standing.  At a January 2004 VA examination, the Veteran reported bilateral hip pain attributed to "a pubic rami fracture" just after basic training.  In the July 2010 statement, the Veteran's mother wrote that, since service separation, the Veteran has walked with a limp and is in constant pain due to an in-service stress fracture.  A November 2010 private treatment record reflects the Veteran sought treatment for chronic bilateral hip pain, and the private examiner assessed arthritis and joint stiffness.  The private examiner also noted that the Veteran attributed the bilateral hip pain to an in-service injury.  

A February 2014 VA examination report reflects the Veteran contended that the "current diagnosis of degenerative joint disease of the hips" was due to a "bilateral stress fracture/reaction pubic ramus."  A January 2016 private treatment record reflects treatment for chronic bilateral hip pain, described as cramping, which limited the ability to ambulate.  At the January 2016 Board hearing, the Veteran testified to having symptoms of a bilateral hip disability since service, which has been consistently treated with pain medication since service separation.  See January 2016 Board hearing.   

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that symptoms of a bilateral hip disability have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Private treatment records post-service also demonstrate treatment for hip disability symptoms after service separation.  
 
The Board finds the Veteran's assertions of the onset of a bilateral hip disability during service and reports of symptoms of a bilateral hip disability since service, in the context of the demonstrated in-service injury and current diagnosis, are sufficient to place in equipoise the question of whether symptoms of the current degenerative joint disease were continuous since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on "continuous" post-service symptoms of a bilateral hip disability, presumptive service connection is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A § 5107; 
38 C.F.R. § 3.102.  As the criteria for presumptive service connection for a bilateral hip disability based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) have been met, with the service connection benefit being granted, all other theories 










of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides only actual questions of law or fact).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a bilateral hip disability is granted.  

Service connection for a bilateral hip disability of degenerative joint disease is granted.      



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


